


110 HR 6966 IH: Safeguarding Our Hospitals’ Futures

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6966
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Larson of
			 Connecticut (for himself, Mr. Murphy of
			 Connecticut, Ms. DeLauro,
			 Mr. Courtney, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To require continued application of budget neutrality on
		  a national basis in calculation of the Medicare urban hospital wage
		  floor.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Our Hospitals’ Futures
			 Act of 2008.
		2.Continued
			 application of budget neutrality on a national basis in calculation of the
			 Medicare urban hospital wage floorIn the case of discharges occurring on or
			 after October 1, 2008, the Secretary of Health and Human Services shall
			 continue to administer section 4410(b) of the Balanced Budget Act of 1997 (42
			 U.S.C. 1395ww note) and section 412.64(e) of title 42, Code of Federal
			 Regulations, in the same manner as the Secretary administered such sections for
			 discharges occurring during fiscal year 2008 (through a uniform, national
			 adjustment to the area wage index).
		
